DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on 11/18/22 is acknowledged.
Applicant indicates that claims 1, 2, 4, 5, 7, 8, 11, 13, and 18-20 are directed to species D. The Examiner respectfully disagrees and finds that claim 8 is directed to the species illustrated in figures 22-23; claim 13 is dependent on withdrawn claim 12; and claim 18 is withdrawn as depending on withdrawn claim 3.  Claims 3, 6, 8 - 10, and 12 - 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/22.
Claims 1, 2, 4, 5,  7, 11, 19, and 20 remain for examination.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 6, applicant recites that “the support rod is located in a space surrounded by the basin wall.” However, it is not clear if this is true for every orientation of the foot basin, or is only conditionally true.  For instance, in the collapsed position in the elected embodiment, the support rod is located on top of the cover plate and it is not clear if this would constitute “a space surrounded by the basin wall.”  As best understood, when in the expanded position, the support rod is located within the basin walls and this understanding when govern the present examination. 
 “a folding of the basin wall” in the last line is not common English language construction and it is unclear if applicant intends to recite “a folded portion” of the basin wall or some other meaning. 
Clarification on the record and appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioning mechanism in at least claim 7 which is understood to be the groove 24 illustrated in figure 18.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant recites in claim 11 that the support rod is “longitudinally rotatably connected to the cover plate.”  In turning to the specification at para. [0071], applicant recites that “the support rod 1 is flipped around the upper end of the support rod 1, which means the longitudinal rotation, and the support rod lies longitudinally between the cover plate 5 and the base after rotat[ion].” As best understood by the Examiner, “longitudinally rotatably connected” means that the rod is attached to the cover plate such that it rotates relative to the forward and rear directions of the foot bath, rather than  side-to-side/left-right. However, applicant is requested to clarify on the record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 11, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in the last two lines of the claim, applicant recites “the support rod is flipped and then approaches the cover plate after the basin wall is folded to make a space for a folding of the basin wall.”  
It is impermissible to mix statutory categories of invention in the same claim, see MPEP 2173.05(p). It is unclear if the above limitation is directed to the function of the footbath itself, or the actions of a user, and thus creates confusion as to when direct infringement occurs.  For instance, is a device having all of the same structural elements as the instant invention but which is never flipped and moved toward the cover plate an infringing device? Applicant may recite functional limitations, but is advised to do so using “configured to” or “capable of” language which is standard US practice. 
Notwithstanding the above, it is unclear if the causality of the claim is accurate. Applicant presently recites that the support rod is flipped and then approaches the cover plate after the basin wall is folded in order to make space for the basin wall, but it appears that the folding or collapsing of the basin wall would have to occur either simultaneously with the flipping of the support rod or after the flipping of the support rod.  Applicant’s specification at para. [0060] merely repeats the limitation and thus does not provide any further guidance.  The Examiner notes that any amendment to the claims to correct the indefiniteness issue should be made to the specification as well. 
A person of ordinary skill cannot be reasonably apprised of the claim scope and accordingly the claim is indefinite. 
Regarding claim 2, applicant recites “and the support rod is flipped around the upper end of the support rod and then approaches the cover plate after the basin wall is folded.”  This limitation is indefinite for the same reasons listed above in sections a and b. For brevity, they will not be repeated here, however similar correction by amendment is required. 
The remaining claims are indefinite insofar as they depend on rejected base claims. 
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 11, 19, and 20, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 1, none of the most pertinent prior art of record teaches or fairly suggests a foldable foot bath as claimed, including a support rod, an upper frame, a base, and a basin wall connected between the upper frame and base, a cover plate on the upper frame to which a support rod is rotatably connected such that it is located within the basin walls when in an expanded/unfolded configuration, in combination with the other limitations. 
In turning to the most pertinent prior art:
CN209285294 (hereinafter CN ‘294) is the most pertinent prior art of record which teaches a foldable foot bath (fig. 1) having an upper frame (1), a base (2), and a wall (3) connected between the upper frame and base, a support rod (4) rotatably connected to the upper frame and supporting the basin wall when the basin wall is unfolded, the support rod being located within the basin wall (fig. 1) when in an unfolded/expanded configuration, and flipped when the basin wall is folded (fig. 2). But CN ‘294 does not show a cover plate or that the support rod is rotatably connected to the cover plate.  Tsang (US 9,918,896) teaches a similar collapsible foot bath device (10) having a support 40 and a cover plate (74), but Tsang shows that the support is located on the exterior of the basin wall and is therefore not surrounded by it and also does not show that it is rotatably connected to the cover plate.  There is no suggestion that the teachings of Tsang can be applied to CN ‘294. 
Shearer (US 618,442) and Ploski (US 2018/0255978) both teach folding tubs having a plurality of support rods of interest to the instant invention as indicative of the state of the art of folding tubs. 
Perkins (US 2005/0257318) and Leung (US 2005/0076433) both show foot baths having cover plates which are rotatably connected to the basin sidewall, but do not show flexible basin walls as claimed. 
Yeung (US 8,607,375) shows a folding tub having a sidewall made from a series of pleats, similar to that shown in the instant invention, but not specifically claimed. 
Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See discussion above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754